Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s reply to the previous Office action, dated November 23, 2021, has been received. By way of this reply, Applicant has amended claims 1-23 and 34-37, 39, 42, and 46 and cancelled claims 20-33.

Claim 1 is allowable. The restriction requirement between species of anti-CEACAM1 antibodies, as set forth in the Office action mailed on May 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-9, 12-19, and 34-36 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

s 1-19 and 34-46 are allowed. 

Drawings
	The drawings submitted September 23, 2019 have been reviewed and are accepted by the Office.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims have addressed the issues of the rejection of record, found in the Office action dated August 25, 2021, and these rejections are hereby withdrawn.
	All of the claimed sequences of the anti-CEACAM1 antibodies or antigen-binding fragments thereof have been searched and are found to be free of the art. 
	CEACAM1 is recognized in the art as a cell surface molecule with established functions in multiple cancer types, and a well-known target for cancer immunotherapy, as evidenced by Dankner (OncoImmunology, 6:7, e1328336, entire document). For this reason, the method of treatment of claims 42-46 are considered enabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/CHUN W DAHLE/Primary Examiner, Art Unit 1644